PER CURIAM.
This is an appeal to this court from an order of the federal District Court for Massachusetts of December 3,. 1934, dismissing the appellant’s petition for a writ of habeas corpus. It appears that the appellant is confined in the state prison at Charlestown, Mass., serving a sentence, and is there held under process of the state court. The appeal is not accompanied by a certificate of probable cause as now required to give this court jurisdiction to entertain such an appeal. USCA, title 28, § 466 (43 Stat. 940, § 6 (d), Act of March 10, 1908, c. 76 (35 Stat. 40). In this situation the appeal must be dismissed for want of jurisdiction. See Bilik v. Strassheim, 212 U. S. 551, 29 S. Ct. 684, 53 L. Ed. 649; Ex parte Patrick, 212 U. S. 555, 29 S. Ct. 686, 53 L. Ed. 650; In re Graves (C. C. A.) 270 F. 181, 187.
The appeal is dismissed for want of jurisdiction.